Case: 2:18-cv-00109-CDP Doc. #: 138 Filed: 08/04/21 Page: 1 of 1 PageID #: 2290




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

MACON ELECTRIC COOPERATIVE,                    )
et al.,                                        )
                                               )
          Plaintiffs,                          )
                                               )
   v.                                          )    Case No. 2:18 CV 109 CDP
                                               )
KENNETH L. WOOLDRIDGE et al.,                  )
                                               )
           Defendants.                         )

                            MEMORANDUM AND ORDER

        In light of the settlement of this matter (Docs. 132, 134, 136) and upon the

suggestion of death filed as to plaintiff Larue Baker (Doc. 136),

        IT IS HEREBY ORDERED that the motion to substitute party [137] is granted,

and Virginia Baker is substituted as plaintiff for decedent Larue Baker.

        IT IS FURTHER ORDERED that the parties are excused from compliance with

the Memorandum and Order dated April 21, 2021 [131] and all pending motions are

denied without prejudice.

        IT IS FURTHER ORDERED that counsel shall file, within ninety (90) days of

the date of this order, a stipulation for dismissal, a motion for leave to voluntarily

dismiss, or a proposed consent judgment.


                                                   ________________________________
                                                   CATHERINE D. PERRY
                                                   UNITED STATES DISTRICT JUDGE

Dated this 4th day of August, 2021.
